Title: Notes on Debates, 3 March 1783
From: Madison, James
To: 


Monday March 3d.
The Comme. on revenues, reported in addition to the former articles recommended by them, a duty of ⅔ of a dollar per 112 lbs. on all brown sugars, 1 dollar on all powdered, lumped & clayed sugars; other than loaf sugars, 1⅓ dollar pr. 112 lbs on all loaf sugars, 1/30 of a dollar per lb on all Bohea Teas, and 1/15 of a dollar on all finer India Teas. This report without debate or opposition was recommitted to be incorporated with the general plan.
